       Case 3:18-cv-00404-MMD-CLB Document 57 Filed 12/16/20 Page 1 of 1




1                               UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3      GREGORY LEONARD,
4                                                      3:18-cv-0404-MMD-CLB
                                   Plaintiff,
5         v.
                                                       ORDER
6      NORTHERN NEVADA
       CORRECTIONAL CENTER, et al.,
7

8                               Defendants.

9          On November 30, 2020, this court received a returned notice of electronic filing from
10   the Northern Nevada Correctional Center with the word “DECEASED” handwritten on the
11   notice (ECF No. 55). To date no suggestion of death or other official notice has been filed
12   pursuant to Fed. R. Civ. P. 25 with the court. Therefore, defendants shall have to and
13   including Monday, January 4, 2021 to file such notice.
14             DATED: December 16, 2020.
15

16                                              ______________________________________
                                                UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26
27

28

                                                   1
